Citation Nr: 1706210	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected one-centimeter anterolisthesis of L3 over L4 with increased mild diffuse degenerative disc disease (DDD) and facet degenerative changes (arthritis) with chronic lumbar strain, rated as 10 percent disabling prior to January 10, 2013, and rated as 20 percent disabling thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. D.C.
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to September 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the Veteran's appeal now lies with the RO in Phoenix, Arizona.

The Veteran and his witness testified at a hearing before the undersigned in August 2013.  A hearing transcript is of record.

In a September 2013 remand, the Board recognized that the issue of entitlement to a TDIU had been raised by the record, and remanded the increased rating claim for low back disability and the TDIU claim for further evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a June 2016 Board decision, the claims were again remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a September 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal-entitlement to an increased rating for service-connected lumbar spine disability and entitlement to a TDIU-must be remanded for further development.

In August 2016, the AOJ attempted to schedule the Veteran for a VA examination pursuant to the June 2016 Board Remand; however, he failed to appear.  He has not provided an explanation, to include good cause, for his failure to appear.  See 38 C.F.R. § 3.655(2016).  The Veteran's representative now requests that the Veteran be rescheduled for a VA examination.  The Veteran's representative argues that, because there is no notification letter from VAMC as to the VA examination in the claims file, the Board cannot be certain that the Veteran was properly notified of the examination.  See the Written Brief Presentation dated December 2016.

As to the current state of the record, since the Veteran's lumbar spine claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examinations February 2014 and January 2013.

Given the implications of Correia in this matter and in order to afford the Veteran all benefit of the doubt, the Board finds that the Veteran should again be afforded an opportunity to undergo VA lumbar spine examination by an appropriate medical professional.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected lumbar spine disability.

As the Veteran has asserted entitlement to a TDIU based on his service-connected lumbar spine disability, the TDIU claim is inextricably intertwined with the pending increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The claim of entitlement to a TDIU must also therefore be remanded.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from March 2015.  All such available documents must be associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected lumbar spine disability.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

3.  Thereafter, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

